DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/11/2022 has been entered and accepted. The applicant’s amendments with regard to claims 10 and 11 have been accepted and the claim interpretation withdrawn. 

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. While the applicant’s amendments would overcome the previous interpretation of the prior art, using a slightly different interpretation of the prior art of Moore (US 20070131234 A1), wherein the chamber 44 as well as the container 20 could be considered the fire box, the fire box outlet could be reasonably interpreted as opening 54 which, as can be seen in Figure 2 of Moore, is aligned with external opening 56 of the cooking vessel 14, which could be reasonably interpreted as the smoke inlet. Thus, the amendment of the fire box outlet is located on a side wall of the fire box and is aligned with the smoke inlet is satisfied by the prior art. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 18-19, and 21 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Moore (US 20070131234 A1).
	Regarding claim 13, Moore teaches an apparatus for cooking and smoking a food product (Figure 1; outdoor smoking and heating system 10) comprising: 
a. an enclosure (Paragraph 38; cooking vessel 14 includes a cooking chamber 16) including a smoke inlet (Figure 3 and Paragraph 49; opening 56 connects the supply duct 58 to the smoking device 12); and 
Figure 3 Paragraph 58 teach that heated air and smoke from the burning chamber flows through supply duct 58 into cooking chamber 16. Thus, since opening 56 connects supply duct 58 to the smoking device, the opening 56 could be considered the smoke inlet of the cooking vessel 14 and cooking chamber 16.
b. a stack (smoking device 12) external to the enclosure (Figure 1; smoking device 12 is not within cooking vessel 14), the stack comprising: 
i. a fire box (burning chamber of container 20 and upper chamber 44) comprising a fire box outlet (Paragraph 49; chamber 44 includes an opening 54 that mates with an external opening 56 in the cooking vessel 14), the fire box configured to provide smoke through the fire box outlet to the smoke inlet (opening 56) of the enclosure (Figure 3 Paragraph 58; the heated air and smoke that flows out of the container 20 through upper chamber 44 into supply duct 58 and into the downward onto the items),
Since Paragraph 49 teaches that the opening 56 leads to supply duct 58 from chamber 44, the opening 54 acts as an outlet of the smoking device 12, for the container 20, and for upper chamber 44.
wherein the fire box outlet is located on a side wall of the fire box (Figure 2; the opening 54 is clearly located on sidewall structure 60 of the cooking vessel 14) and is aligned with the smoke inlet (Paragraph 49; opening 54 mates with an external opening 56 in the cooking vessel 14); and 
Supply duct 58 extends from the lower opening 56 to an internal opening 62 (Paragraph 49).
ii. a fuel hopper (fuel feed chute 34) positioned above the fire box (Figure 3; upper portion of feed chute 34 extends beyond the chamber 44) and comprising an opening for receiving fuel (Paragraph 44; open upper end 38 of feed chute 34 includes an opening for providing the fuel 42 into the feed chute 34), the fuel hopper configured to gravity feed the fuel into the fire box (Paragraph 44; fuel feed chute 34 is positioned above the container 20 and gravity causes the fuel supply 42 to feed into the burning chamber).

	Regarding claim 18, Moore teaches the apparatus of claim 13, where the fire box (burning chamber of container 20) further comprises a fire grate disposed in a bottom portion of the fire box (Paragraph 41; bottom wall 24 of the container 20 is formed of an open-mesh grate).

	Regarding claim 19, Moore teaches the apparatus of claim 18, further comprising an ash pan disposed below the fire grate (Figure 3 Paragraph 41; ash container 22 is located below the bottom wall 24 of the container 20).

	Regarding claim 21, Moore teaches the apparatus of claim 13, further comprising a smoke tunnel (Figure 3; supply duct 58) positioned within the enclosure (cooking vessel 14), the smoke tunnel comprising the smoke inlet (Figure 3 Paragraph 49; opening 56 of supply duct 58).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 10-12, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 20070131234 A1), in view of Sauerwein (US 20170164783 A1).
Regarding claim 1, Moore teaches an apparatus for cooking and smoking a food product (Figure 1; outdoor smoking and heating system 10) comprising: 	
a. an enclosure (Paragraph 38; cooking vessel 14 includes a cooking chamber 16) including: 
i. an access lid (Paragraph 52; chamber door 84 for providing access to interior chamber 16 of cooking vessel 14); 
ii. at least one cooking rack located within the enclosure for holding the food product to be cooked (Figure 1 Paragraph 50; plurality of steel wire or mesh shelves 64 for supporting items to be cooked are included within cooking chamber 16); and 
iii. a smoke inlet for introducing smoke and heat into the enclosure (Figure 3 and Paragraph 49; opening 56 connects the supply duct 58 to the smoking device 12); 
Figure 3 Paragraph 58 teach that heated air and smoke from the burning chamber flows through supply duct 58 into cooking chamber 16. Thus, since opening 56 connects supply duct 58 to the smoking device, the opening 56 could be considered the smoke inlet of the cooking vessel 14 and cooking chamber 16.
b. a stack (smoking device 12) external to the enclosure (Figure 1; smoking device 12 is not within cooking vessel 14), the stack comprising an opening (Figure 3 Paragraph 47; upper end 38 of the feed chute 34 is exposed) and the stack further comprising:
i. a fire box (burning chamber of container 20 and upper chamber 44) located below the opening (Figure 3; both the upper chamber 44 and the container 20 are located below the upper end 38 of the feed chute 34) including:
(a) a fire grate (Paragraph 41; bottom wall 24 of the container 20 is formed of an open-mesh grate); and 
(b) a fire box outlet (Paragraph 49; chamber 44 includes an opening 54 that mates with an external opening 56 in the cooking vessel 14) that permits smoke and heat to be introduced into the enclosure (cooking vessel 14) through the smoke inlet (Figure 3 Paragraph 58; the heated air and smoke that flows out of the container 20 through upper chamber 44 into supply duct 58 and into the downward onto the items),
Since Paragraph 49 teaches that the opening 56 leads to supply duct 58 from chamber 44, the opening 54 acts as the outlet of the smoking device 12 and for the container 20 as well as upper chamber 44.
wherein the fire box outlet is located on a side wall of the fire box (Figure 2; the opening 54 is clearly located on sidewall structure 60 of the cooking vessel 14) and is aligned with the smoke inlet for introducing smoke and heat from the fire box to the smoke inlet (Paragraph 49; opening 54 mates with an external opening 56 in the cooking vessel 14);
ii. a fuel hopper (fuel feed chute 34) positioned above the fire box for gravity feeding fuel into the fire box (Paragraph 44; fuel feed chute 34 is positioned above the container 20 and gravity causes the fuel supply 42 to feed into the burning chamber); 
	Moore fails to teach:
c. a fan for providing air into the fire box.
Sauerwein teaches a cooking unit which uses multiple types of fuel to cook food, wherein:
the cooking unit can operate like a smoker (Paragraph 11)
a fan 390 whose speed can be varied is powered by electricity to force air into the firebox 370 (Paragraph 41)
the fuel for the firebox 370 comes from a wood pellet hopper 130 which enables gravity to deliver the fuel placed within the chamber 350 to be transported to the firebox 370 (Paragraph 43)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Moore with Sauerwein and added a fan and a fan duct which controls the airflow into the burning chamber of the container 20. This would be done so that the speed of the fan be varied according to the air needed to obtain a desired cooking condition (Sauerwein Paragraph 41).

Regarding claim 7, Moore as modified teaches the apparatus of claim 1.
Sauerwein further teaches:
the fire box outlet (opening over firebox 370) includes an angled grate (Paragraph 49; fire deflector 380 bent at an angle between thirty and one hundred-eighty degrees) for catching embers or pieces of fuel and precluding such embers or pieces of fuel from entering the smoke inlet (Paragraph 49; fire deflector 380 is used to direct the flow of pellets and block sparks).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Moore with Sauerwein to place an angled fire deflector at the fire box outlet for catching ember and pieces of fuel. This would be done to prevents said embers and fuel from entering areas outside of the firebox (Sauerwein Paragraph 49).

Regarding claim 10, Moore as modified teaches the apparatus of claim 1.
Sauerwein further teaches:
the amount of air delivered by the fan to the fire box is controlled at least in part by adjusting fan speed (Paragraph 48; speed at which fan 390 operates may be varied to provide the amount of air needed for the operation of a given heat source and comprises of a variable speed fan that may operate at different speeds).
It would be obvious for the same motivation as claim 1.

Regarding claim 11, Moore as modified teaches the apparatus of claim 1.
Sauerwein further teaches:
the amount of air delivered by the fan to the fire box is controlled at least in part by cycling the fan on and off (Paragraph 48; speed at which fan 390 operates may be varied to provide the amount of air needed for the operation of a given heat source and comprises of a variable speed fan that may operate at different speeds).
It would be obvious for the same motivation as claim 1.

Regarding claim 12, Moore as modified teaches the apparatus of claim 1, wherein 
the enclosure (cooking vessel 14) further includes a smoke tunnel (Figure 3; supply duct 58) comprising the smoke inlet (Figure 3 Paragraph 49; internal opening 56 of supply duct 58).

Regarding claim 14, Moore teaches the apparatus of claim 13.
Moore fails to teach:
a fan configured to provide air to the fire box.
Sauerwein teaches a cooking unit which uses multiple types of fuel to cook food, wherein:
the cooking unit can operate like a smoker (Paragraph 11)
a fan 390 whose speed can be varied is powered by electricity to force air into the firebox 370 (Paragraph 41)
the fuel for the firebox 370 comes from a wood pellet hopper 130 which enables gravity to deliver the fuel placed within the chamber 350 to be transported to the firebox 370 (Paragraph 43)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Moore with Sauerwein and added a fan and a fan duct which controls the airflow into the burning chamber of the container 20. This would be done so that the speed of the fan be varied according to the air needed to obtain a desired cooking condition (Sauerwein Paragraph 41).

Regarding claim 15, Moore as modfiied teaches the apparatus of claim 14. 
Sauerwein further teaches:
the fan (fan 390) is disposed at least partially within a fan tunnel (Figure 5; the fan 390 can be seen at least partially encompassing the entrance of duct 395), the fan tunnel mounted to the stack (Paragraph 48; air is drawn by the fan and flows through duct 395 into firebox 370) and comprising a fan outlet (outlet of duct 395 which leads into firebox 370).
Air travels through duct 395 into firebox 370 and Figure 5 shows that the duct is connected directly to the firebox. In Moore modified with Sauerwein, the firebox (burning chamber of the container) is located in the stack (smoking device). Thus, the duct in Moore as modified would be mounted to the stack as to provide air to the firebox. The fan and duct would likewise have an outlet which outputs air into the firebox.

Regarding claim 17, Moore as modfiied teaches the apparatus of claim 14. 
Sauerwein further teaches:
a controller (control unit) operatively coupled to the fan and configured to control the temperature within the enclosure (Paragraph 10; control unit automatically adjusts fan speed in order to create a desired temperature within the enclosure).
It would be obvious for the same motivation as claim 14.

Regarding claim 20, Moore teaches the apparatus of claim 18.
Moore fails to teach:
the fire box further comprises an angled grate disposed between the firebox outlet and the firebox.
Sauerwein teaches a cooking unit which uses multiple types of fuel to cook food, wherein:
the fire box (firebox 370) further comprises an angled grate (Paragraph 49; fire deflector 380 bent at an angle between thirty and one hundred-eighty degrees) disposed between the firebox outlet (opening above firebox 370) and the firebox (Figure 5).
Fire deflector 380 between firebox 370 and the rest of the oven above it where smoke from the firebox is intended to go and thus can be considered as disposed between the firebox and the firebox’s outlet.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Moore with Sauerwein to place an angled fire deflector at the fire box outlet for catching ember and pieces of fuel. This would be done to prevents said embers and fuel from entering areas outside of the firebox (Sauerwein Paragraph 49).


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 20070131234 A1), in view of Sauerwein (US 20170164783 A1).
Examiner notes a different reasonable interpretation of the Moore is taken for “a fire box outlet” for the purposes of rejecting claim 6. In this interpretation, the fire box outlet is interpreted as the apertures 30, chamber 44, and opening 54.
Regarding claim 1, Moore teaches an apparatus for cooking and smoking a food product (Figure 1; outdoor smoking and heating system 10) comprising: 	
a. an enclosure (Paragraph 38; cooking vessel 14 includes a cooking chamber 16) including: 
i. an access lid (Paragraph 52; chamber door 84 for providing access to interior chamber 16 of cooking vessel 14); 
ii. at least one cooking rack located within the enclosure for holding the food product to be cooked (Figure 1 Paragraph 50; plurality of steel wire or mesh shelves 64 for supporting items to be cooked are included within cooking chamber 16); and 
iii. a smoke inlet for introducing smoke and heat into the enclosure (Figure 3 and Paragraph 49; opening 56 connects the supply duct 58 to the smoking device 12); 
Figure 3 Paragraph 58 teach that heated air and smoke from the burning chamber flows through supply duct 58 into cooking chamber 16. Thus, since opening 56 connects supply duct 58 to the smoking device, the opening 56 could be considered the smoke inlet of the cooking vessel 14 and cooking chamber 16.
b. a stack (smoking device 12) external to the enclosure (Figure 1; smoking device 12 is not within cooking vessel 14), the stack comprising an opening (Figure 3 Paragraph 47; upper end 38 of the feed chute 34 is exposed) and the stack further comprising:
i. a fire box (burning chamber of container 20 and upper chamber 44) located below the opening (Figure 3; both the upper chamber 44 and the container 20 are located below the upper end 38 of the feed chute 34) including:
(a) a fire grate (Paragraph 41; bottom wall 24 of the container 20 is formed of an open-mesh grate); and 
(b) a fire box outlet (Paragraph 49; aperture 30 and chamber 44 including an opening 54 that mates with an external opening 56 in the cooking vessel 14) that permits smoke and heat to be introduced into the enclosure (cooking vessel 14) through the smoke inlet (Figure 3 Paragraph 58; the heated air and smoke that flows out of the container 20 through upper chamber 44 into supply duct 58 and into the downward onto the items),
Since Paragraph 49 teaches that the opening 56 leads to supply duct 58 from chamber 44, the opening 54 acts as the outlet of the smoking device 12 and for the container 20 as well as upper chamber 44.
Paragraph 42 further teaches that vent aperture 30 allow heated air and smoke in the burning chamber to travel out of container 20.
wherein the fire box outlet is located on a side wall of the fire box (Figure 2; the opening 54 is clearly located on sidewall structure 60 of the cooking vessel 14) and is aligned with the smoke inlet for introducing smoke and heat from the fire box to the smoke inlet (Paragraph 49; opening 54 mates with an external opening 56 in the cooking vessel 14);
ii. a fuel hopper (fuel feed chute 34) positioned above the fire box for gravity feeding fuel into the fire box (Paragraph 44; fuel feed chute 34 is positioned above the container 20 and gravity causes the fuel supply 42 to feed into the burning chamber); 
	Moore fails to teach:
c. a fan for providing air into the fire box.
Sauerwein teaches a cooking unit which uses multiple types of fuel to cook food, wherein:
the cooking unit can operate like a smoker (Paragraph 11)
a fan 390 whose speed can be varied is powered by electricity to force air into the firebox 370 (Paragraph 41)
the fuel for the firebox 370 comes from a wood pellet hopper 130 which enables gravity to deliver the fuel placed within the chamber 350 to be transported to the firebox 370 (Paragraph 43)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Moore with Sauerwein and added a fan and a fan duct which controls the airflow into the burning chamber of the container 20. This would be done so that the speed of the fan be varied according to the air needed to obtain a desired cooking condition (Sauerwein Paragraph 41).

Regarding claim 6, Moore as modified teaches the apparatus of claim 1, wherein
the fire box outlet (aperture 30 and chamber 44 including an opening 54) includes an adjustable smoke damper (apertures 30 include a temperature control damper 29) for controlling the amount of smoke generated in the fire box that passes through the fire box outlet (Paragraph 56; the size of aperture 30 is adjusted by rotating the damper 29 with handle 31 which controls the rate of smoke from smoking device 12 into cooking vessel 14).
Furthermore, placing dampers as to control a flow of smoke between a smoke stack and a cooking chamber are well known in the art as evidenced by Kalenian (US 5226407 A) and Cox (US 4700618 A).


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 20070131234 A1) in view of Sauerwein (US 20170164783 A1), and in further view of Lee (KR 20170000940 U).
Regarding claim 2, Moore as modified teaches the apparatus of claim 1, wherein:
the stack includes a wall (Paragraph 46; smoking device 12 has four sides 46) 
Moore fails to teach:
the stack includes an inner stack wall and an outer stack wall with a cooling space between the inner stack wall and the outer stack wall.
Lee teaches a grill used for cooking (Figure 3), wherein:
the stack (Figure 5; pot 18) includes an inner stack wall (Figure 3; body 12) and an outer stack wall (Figure 3; safety net 27) with a cooling space between the inner stack wall and the outer stack wall (Paragraph 27; safety net 27 and body 12 are spaced apart as to prevent a person from inadvertently contacting the body 12 to prevent burns).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Moore as modified with Lee and added a safety net around the wall of the smoking device. This would be done to help prevent burns from accidental contacts the smoking device (Paragraph 27).

Regarding claim 3, Moore as modified teaches the apparatus of claim 2.
Lee further teaches:
the outer stack wall (Figure 4; safety net 27) has a series of openings configured to allow free movement of air within the cooling space (Figure 4; the safety net has a series of openings through which the free movement of air within the cooking space is capable).

Regarding claim 4, Moore as modified teaches the apparatus of claim 3, wherein:
openings in the outer wall result in the outer wall having an open percentage of from 40% to 75%.
It is well known in the art that changing the dimensions of perforations on a component changes the thermal resistance and the heat transfer coefficient of that component as evidenced by Wadhah, (Enhancement of Natural Convection Heat Transfer from the Rectangular Fins by Circular Perforations, 2011, International Journal of Automotive and Mechanical Engineering, Pages 8 and 10). The dimensions of perforation on a component is directly related to the opening percentage on that component. Thus, the opening percentage of a component can be classified as a result-effective variable.
It would thus be obvious to one having ordinary skill in the art at the time of the invention through routine experimentation to modify Moore so that the openings in the outer wall result in the outer wall having an open percentage of from 40% to 75%, as discovering an optimal value of a result effective variable involves only routine skill in the art as stated by MPEP 2144.05(II).


Claims 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 20070131234 A1) in view of Sauerwein (US 20170164783 A1), and in further view of Suchevits (US 20180132660 A1).
Regarding claim 8, Moore as modified teaches the apparatus of claim 1. 
Sauerwein further teaches
a fan tunnel with a fan outlet (duct 395 with a part of the duct that outputs air from the fan into the firebox) configured to provide air from the fan (fan 390) into the fire box (Figure 5 Paragraph 48; a duct 395 and fan 390 provides airflow into the firebox 370)
Fails to teach:
wherein the fan tunnel further comprises a check flapper.
Suchevits teaches a grill and smoker device, wherein:
a flapper valves 184 are moved between a first position and the second position and are used as part of a flow adjustment assembly 130 (Paragraph 58)
a flow adjustment assembly is adjusted either manually or automatically by a controller to control the flow of fluid (Paragraph 54)
said fluid may be controlled by a fluid directing device such as a fan (Paragraph 37)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Moore as modified with Suchevits and add the flapper valves to the fan tunnel. This would be done so that the flapper valves would help control the flow of air to the firebox alongside or instead of the fan as it is known in the art that controlling the airflow to a smoker to maintain a desired temperature for cooking food can be extremely challenging (Sauerwein Paragraph 5). 

Regarding claim 9, Moore as modified teaches the apparatus of claim 8.
Moore as modified fails to teach:
the fan outlet includes an air damper configured to control an amount of air delivered to the fire box from the fan.
Sauerwein further teaches
a secondary air inlet 750 which comprises a panel 755 that may be slid between an open and a closed position using a handle 752 that would control whether the secondary air inlet 750 is open and how much airflow into chamber 305 is permitted (Paragraph 47)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Moore as modified with Sauerwein and add a panel to the fan outlet to control the amount of air that is permitted to be delivered to the firebox from the fan. This would be done so that the user would be able to use the panel to help control the flow of combustible air to the firebox alongside or instead of the fan and flapper valves as it is known in the art that controlling the airflow to a smoker to maintain a desired temperature for cooking food can be extremely challenging (Sauerwein Paragraph 5). 

Regarding claim 16, Moore as modified teaches the apparatus of claim 15.
Moore as modified fails to teach:
a check flapper disposed within the fan tunnel.
Suchevits teaches a grill and smoker device, wherein:
a flapper valves 184 are moved between a first position and the second position and are used as part of a flow adjustment assembly 130 (Paragraph 58)
a flow adjustment assembly is adjusted either manually or automatically by a controller to control the flow of fluid (Paragraph 54)
said fluid may be controlled by a fluid directing device such as a fan (Paragraph 37)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Moore as modified with Suchevits and add the flapper valves to the fan tunnel. This would be done so that the flapper valves would help control the flow of air to the firebox alongside or instead of the fan as it is known in the art that controlling the airflow to a smoker to maintain a desired temperature for cooking food can be extremely challenging (Sauerwein Paragraph 5). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763